Submitted May 9, 1940.
This is an appeal by the relator, John Lucian, from an order of Judge RICHARDSON of the Court of Common Pleas of Allegheny County, refusing to discharge him from confinement in the Western State Penitentiary, and remanding him to prison. The order will be affirmed.
The appellant pleaded guilty in Somerset County, along with two other defendants, to (1) breaking and entering a building with intent to commit a felony, (2) bank robbery, and (3) felonious attempt to kill. There was evidence that after effecting an entrance into the bank the defendants came out, and then went back into the bank, where they committed the robbery and the felonious attempt to kill. In any event, the crimes subsequent to the felonious entry were committed with personal force and violence, and in such circumstances, the offenses are not merged:Com. ex rel. H. Franell v. Ashe, 134 Pa. Super. 96, 98,3 A.2d 931.
While not presented as a ground for discharge in his petition for writ of habeas corpus, or in the court below, the relator suggests in this court that he was denied the benefit of counsel in the trial court. As he pleaded guilty to the charges against him, the court was not required to see that he was represented by counsel: Com. ex rel. Curtis v. Ashe, 139 Pa. Super. 417,12 A.2d 500.
Order affirmed.